                                             Case 5:20-cv-01875-BLF Document 65 Filed 12/23/20 Page 1 of 4




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     VIVEK CHATURVEDI,                                  Case No. 20-cv-01875-BLF
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING MOTION FOR
                                   9              v.                                        IMPROPER VENUE AND
                                                                                            TRANSFERRING CASE TO THE
                                  10     ORBCOMM INC., et al.,                              DISTRICT OF UTAH
                                  11                    Defendants.                         [Re: ECF 44]
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Vivek Chaturvedi, the former CFO of inthinc Technology Solutions, Inc., has
                                  14   filed suit against his former employer, its parent company inthinc, inc. (collectively “inthinc”), and
                                  15   Todd Follmer, inthinc’s former CEO. See Am. Compl. (“FAC”), ECF 21. Default has been
                                  16   entered against both inthinc entities. See Notice, ECF 50. Defendant Follmer brings this motion to
                                  17   dismiss, and he argues as a threshold matter that venue is not proper in this Court since the only
                                  18   connection to this forum is Plaintiff Chaturvedi’s primary residence. See Mot., ECF 44. All events
                                  19   giving rise to Plaintiff Chaturvedi’s claims occurred in Utah, according to Defendant Follmer. See
                                  20   id. In the alternate, Defendant Follmer argues that Plaintiff Chaturvedi has failed to state claims
                                  21   upon which relief can be granted. See id. Plaintiff Chaturvedi opposes dismissal on both grounds.
                                  22   See Opp’n, ECF 47. The Court agrees with Defendant Follmer that venue is not proper here and
                                  23   will GRANT his motion and TRANSFER the case to the District of Utah.
                                  24    I.     BACKGROUND
                                  25           Plaintiff Chaturvedi worked for inthinc from August 2012 until February 2017. FAC ¶¶ 26,
                                  26   94. During the relevant time period, inthinc was headquartered in Salt Lake City, Utah. Id. ¶¶ 7-8.
                                  27   While Plaintiff continued to reside in Santa Clara County, he did have an office in Salt Lake City.
                                  28   FAC ¶ 27; Decl. of Todd Follmer (“Follmer Decl.”) ¶¶ 6-7, ECF 44-1; Decl. of Vivek Chaturvedi
                                              Case 5:20-cv-01875-BLF Document 65 Filed 12/23/20 Page 2 of 4




                                   1   (“Chaturvedi Decl.”) ¶ 4, ECF 47-1. All of the discussions between Plaintiff Chaturvedi and

                                   2   Defendant Follmer regarding the terms of Chaturvedi’s compensation and employment took place

                                   3   in Salt Lake City at inthinc’s office. Follmer Decl. ¶ 8. Plaintiff Chaturvedi does not dispute this.

                                   4   Plaintiff Chaturvedi’s written employment agreement is governed by Utah law and contains a

                                   5   permissive Utah venue provision. FAC ¶¶ 22-23, 40.

                                   6            Plaintiff Chaturvedi contends that Defendants failed to pay his previously earned wages

                                   7   ($300,000), severance package (exceeding $460,000), and exit incentives (exceeding $2 million)

                                   8   stemming from Orbcomm Inc.’s acquisition of inthinc’s assets in June 2017. FAC ¶¶ 3, 5, 15, 80,

                                   9   108, 114, 127. Some of Plaintiff Chaturvedi’s claims are based on an alleged oral agreement

                                  10   between himself and Defendant Follmer that occurred at an in-person meeting in Salt Lake City.

                                  11   FAC ¶¶ 79-81; Follmer Decl. ¶ 8. Plaintiff Chaturvedi does not dispute that the conversations

                                  12   occurred in Utah.
Northern District of California
 United States District Court




                                  13            Plaintiff Chaturvedi brings six claims: 1) breach of written employment agreement; 2)

                                  14   breach of oral employment agreement; 3) breach of oral exit incentive agreement; 4) breach of

                                  15   fiduciary duties; 5) fraud; 6) a request to set aside fraudulent transfers. FAC ¶¶ 101-154.

                                  16

                                  17    II.     LEGAL STANDARD

                                  18            Venue is proper in:

                                  19
                                                (1) a judicial district in which any defendant resides, if all defendants are residents of the
                                  20            State in which the district is located;
                                  21            (2) a judicial district in which a substantial part of the events or omissions giving rise to the
                                                claim occurred, or a substantial part of property that is the subject of the action is situated;
                                  22            or
                                                (3) if there is no district in which an action may otherwise be brought as provided in this
                                  23            section, any judicial district in which any defendant is subject to the court’s personal
                                                jurisdiction with respect to such action.
                                  24

                                  25   28 U.S.C. § 1391(b).
                                  26            A defense of improper venue may be raised by motion under Federal Rule of Civil
                                  27   Procedure 12(b)(3). When venue is improper, the court “shall dismiss, or if it be in the interest of
                                  28   justice, transfer such case to any district or division in which it could have been brought.” 28
                                                                                            2
                                           Case 5:20-cv-01875-BLF Document 65 Filed 12/23/20 Page 3 of 4




                                   1   U.S.C. § 1406(a). The plaintiff bears the burden of showing that venue is proper. See Piedmont

                                   2   Label Co. v. Sun Garden Packing Co., 598 F.2d 491, 496 (9th Cir. 1979) (“Plaintiff had the

                                   3   burden of showing that venue was properly laid in the Northern District of California.”). “Under

                                   4   the applicable venue provisions, . . . the defendant’s residence may be relevant, but the plaintiff’s

                                   5   residence clearly is irrelevant.” Gilbert v. Sec’y of State, 951 F.2d 359 (9th Cir. 1991). In ruling on

                                   6   a motion to dismiss based on improper venue, “the allegations in the complaint need not be

                                   7   accepted as true and the Court may consider evidence outside the pleadings.” eBay Inc. v. Digital

                                   8   Point Sols., Inc., 608 F. Supp. 2d 1156, 1161 (N.D. Cal. 2009) (citing Murphy v. Schneider Nat’l,

                                   9   Inc., 362 F.3d 1133, 1137 (9th Cir. 2004)). Whether to dismiss for improper venue, or

                                  10   alternatively to transfer venue to a proper court, is a matter within the sound discretion of the

                                  11   district court. King v. Russell, 963 F.2d 1301, 1304 (9th Cir.1992).

                                  12
Northern District of California
 United States District Court




                                  13    III.   DISCUSSION

                                  14           Defendant Follmer argues that Plaintiff Chaturvedi has failed to meet his burden for

                                  15   establishing venue and that venue is nonetheless improper because all of the actions giving rise to

                                  16   the claims occurred in Utah. Mot. 10-11. The Court agrees. The only mention of venue in the

                                  17   complaint is a reference to the permissive Utah venue clause in the written employment

                                  18   agreement. FAC ¶¶ 22-23. Further, the Court is satisfied that all of the events giving rise to

                                  19   Plaintiff Chaturvedi’s claims occurred in Utah, as that is where all of the discussions between the

                                  20   parties regarding the terms of compensation and employment took place, a fact that Plaintiff

                                  21   Chaturvedi does not dispute. Plaintiff Chaturvedi’s arguments regarding all the general activities

                                  22   connected to his employment that occurred in California, see Chaturvedi Decl., are not relevant to

                                  23   the venue analysis because those are not the activities giving rise to his asserted claims.

                                  24           Plaintiff Chaturvedi requests that this Court transfer his case to the District of Utah rather

                                  25   than dismiss it in order to alleviate any risk that dismissal would subject his claims to statute of

                                  26   limitations violations. Opp’n 12-13. Defendant Follmer instead advocates for this Court to dismiss

                                  27   the case rather than transfer it. Reply 8-9, ECF 51. Exercising its discretion and finding it to be in

                                  28   the interest of justice pursuant to 28 USC 1406(a), the Court will transfer venue to the proper
                                                                                          3
                                           Case 5:20-cv-01875-BLF Document 65 Filed 12/23/20 Page 4 of 4




                                   1   court, the District of Utah. Since venue is not proper before this Court, the Court declines to rule

                                   2   on the substance of Plaintiff Chaturvedi’s claims, deferring instead to the Utah judge that will

                                   3   preside over this case. Any preliminary comments made by the Court at the December 17, 2020

                                   4   hearing regarding the pleadings are in no way meant to be binding on the parties or the future

                                   5   court that will adjudicate this case.

                                   6

                                   7    IV.   ORDER

                                   8          For the foregoing reasons, the Court GRANTS Defendant Follmer’s motion for improper

                                   9   venue. The Clerk shall transfer this action to the District of Utah and close the case.

                                  10

                                  11   Dated: December 23, 2020

                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                                                                        BETH LABSON FREEMAN
                                  13                                                    United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         4
